Citation Nr: 0600109	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-30 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to an increased initial rating for osteoarthritis 
of the left knee, currently evaluated as 10 percent 
disabling.

Entitlement to an increased rating for osteoarthritis of the 
left ankle, residuals of a simple fracture of the shaft of 
the left fibula, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Friend


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active duty from May 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  That decision granted service 
connection for osteoarthritis of the left knee and assigned 
an initial rating of 10 percent.  In addition, the October 
2002 decision denied entitlement to an increased rating for 
osteoarthritis of the left ankle.

The veteran and a friend testified before the undersigned 
Veterans Law Judge at a hearing held at the RO in July 2004.

The Board remanded the claim in December 2004 for further 
development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record does not reasonably show that 
osteoarthritis of the left knee is productive of limitation 
of flexion to 20 degrees, or limitation of extension to 15 
degrees.

3.  The evidence of record reasonably shows that 
osteoarthritis of the left ankle is productive of marked 
limitation of motion.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the left knee is not more than 10 
percent disabling according to the schedular criteria.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010 (2005).

2.  Osteoarthritis of the left ankle, residuals of a simple 
fracture of the shaft of the left fibula, is 20 percent 
disabling according to the schedular criteria.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in December 2004, provided the veteran with 
an explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's post service 
treatment records.  The veteran was afforded VA examinations.  
The veteran and a friend testified before the undersigned 
Veterans Law Judge at a hearing held at the RO in July 2004.  
The Board does not know of any additional relevant evidence 
which is available that has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claims.  The Board finds that the evidence 
of record provides sufficient information to adequately 
evaluate the claims.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was not provided to the appellant before the RO 
decisions regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the veteran had to claim prejudice with specificity.  In the 
present case, the Board finds that there was no prejudice to 
the veteran.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Increased Rating for the Left Knee

Factual Background

An extract from the Office of the Surgeon General, Department 
of the Army, noted that the veteran sustained simple fracture 
to the shaft of the left fibula in September 1952.  A 
February 2002 VA examination report granted service 
connection for a simple fracture of the left fibula.

A March 2002 VA examination report noted that the veteran 
complained of left knee pain.  On examination, there was no 
swelling or tenderness.  The patella was mobile.  There was 
no lateral instability.  Lachman's and McMurray's signs were 
negative.  Range of motion was 0 degrees of extension to 130 
degrees of flexion, with pain at 130 degrees.  Muscle 
strength was 5/5.  Muscle development was equal with the 
right leg.  An x-ray was interpreted as showing mild 
osteoarthritis of the left knee.

An October 2002 rating decision granted service connection 
for osteoarthritis of the left knee, as secondary to his 
service connected simple fracture to the shaft of the left 
fibula.

An October 2003 private treatment note reported that the 
veteran was being treated for complaints of left knee pain.  
On examination, there was moderate effusion and marked 
tenderness along the medial joint line.  There was no lateral 
joint line tenderness.  There was no gross instability with 
varus and valgus stressing, Lachman's or drawer tests.  Range 
of motion was essentially full.  X-rays were interpreted as 
showing about 25 percent loss of joint space medially with 
some spurring medially.

The veteran and a friend testified before the undersigned 
Veterans Law Judge at a hearing held at the RO in July 2004.  
The veteran stated that, due to his knee pain, he limped a 
lot in the morning and at night.  He indicated that he 
experienced a throbbing pain while he was trying to sleep.  
He testified that he had difficulty walking up stairs.  He 
stated that his knee locked and buckled constantly while he 
was walking.  The veteran's friend indicated that the veteran 
had a difficult time walking.

A March 2005 VA examination report noted that the examiner 
had reviewed the veteran's claims folder.  On examination, 
flexion was 120 degrees actively, and 125 degrees after three 
repetitions.  There was no effusion.  There was tenderness to 
palpation of the medial and lateral patellar facets.  There 
was tenderness to palpation of the medial joint line.  There 
was crepitus with passive range of motion.  There was no 
mediolateral or anterior-posterior instability.  X-rays of 
the left knee were interpreted as showing minimal narrowing 
of the left knee joint, which was noted to be probable early 
degenerative joint disease.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under Diagnostic Code 5257, for other knee impairment, 
including recurrent subluxation or lateral instability of the 
knee, a 10 percent evaluation is provided for slight 
impairment.  A moderate degree of impairment is to be rated 
20 percent disabling.  For severe impairment a 30 percent 
rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005).

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

A review of the clinical evidence indicates that an increased 
rating is not available under Diagnostic Code 5257 as there 
are no indications that the veteran's knee disorder is 
productive of lateral instability or recurrent subluxation.  
A higher rating is available under Diagnostic Code 5010 if 
the veteran's limitation of motion, to include consideration 
of whether there is functional limitation of motion, meets 
the requirements for a higher rating under either Diagnostic 
Code 5260 or 5261.  This is not the case at this time.  The 
clinical evidence of record does not reflect that the 
veteran's left knee disorder is productive of limitation of 
flexion to 30 degrees or limitation of extension to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 
5261.  In addition, the evidence does not raise a question 
that a higher rating is possible or warranted for any period 
of time from the veteran's claim to the present so as to 
warrant a "staged" rating due to significant change in the 
level of disability.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran 
complains of pain on movement.  However, the 10 percent 
evaluation assigned in this decision contemplates pain on 
motion to the extent demonstrated in this instance, and also 
contemplate exacerbations of the service- connected 
disabilities.  See 38 C.F.R. § 4.1 (veteran's disability 
evaluation encompasses compensation for considerable loss of 
working time from exacerbations or illnesses).  The Board 
finds that the functional impairment described in the 
clinical evidence and by the veteran is indicative of no more 
than the impairment contemplated by a schedular disability 
rating of 10 percent granted for his left knee under 
Diagnostic Code 5010.

III.  Increased Rating for the Left Ankle

Factual Background

An extract from the Office of the Surgeon General, Department 
of the Army, noted that the veteran sustained simple fracture 
to the shaft of the left fibula in September 1952.  A 
February 2002 VA examination report granted service 
connection for a simple fracture of the left fibula, and 
assigned a rating of 10 percent.

A March 2002 VA examination report noted that the veteran 
complained of left ankle pain.  On examination, there was no 
swelling, and no tenderness.  There was no instability.  
Range of motion was 10 degrees of dorsiflexion to 45 degrees 
of plantar flexion.  An x-ray, taken in conjunction with the 
VA examination, was interpreted as showing mild 
osteoarthritis.

An October 2002 rating decision recharacterized the veteran's 
simple fracture of the shaft of the left fibula as 
osteoarthritis of the left ankle, as a residual of a simple 
fracture of the left fibula, and continued a 10 percent 
rating.

A June 2002 private x-ray report noted that the bone and 
joint structures of the left ankle were normal in appearance 
with no evidence of fracture or dislocation seen.  No 
significant arthritis disease or soft tissue swelling was 
identified and no evidence of pathologic calcification or 
radiopaque foreign body was seen.  The x-ray was interpreted 
as showing a normal left ankle.

The veteran and a friend testified before the undersigned 
Veterans Law Judge at a hearing held at the RO in July 2004.  
The veteran stated that he had difficulty walking because of 
his ankle.  He also indicated that his foot occasionally 
catches on carpet because he cannot bend his ankle properly.  
The veteran's friend also stated that the veteran had 
difficulty walking.

A March 2005 VA examination report noted that the veteran's 
claims folder was reviewed.  The veteran reported pain in his 
left ankle.  On examination, dorsiflexion was 10 degrees.  
Plantar flexion was 25 degrees.  There was tenderness to 
palpation on the left plantar fascia.  The veteran was able 
to toe walk, but unable to complete a single toe lift on the 
left.  X-rays of the left ankle were interpreted as showing 
no bone, joint, or soft tissue abnormality.

Criteria

A 20 percent evaluation is assigned for ankylosis of the 
ankle in plantar flexion less than 30 degrees.  For ankylosis 
of the ankle in plantar flexion, between 30 and 40 degrees, 
or in dorsiflexion, between 0 and 10 degrees, a 30 percent 
rating is warranted.  A 40 percent rating is warranted for 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2005).

Marked limitation of ankle motion warrants a 20 percent 
evaluation.  A 10 percent rating is assigned for moderate 
limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Normal range of motion for the ankle is 20 
degrees for dorsiflexion and 45 degrees for plantar flexion.  
38 C.F.R. § 4.71, Plate II.  20 percent is the maximum rating 
available under this diagnostic code. 

Analysis

Initially, the Board notes that the clinical evidence of 
record does not reflect that the veteran's left ankle is 
ankylosed to any degree.  Accordingly, a schedular rating is 
not appropriate under Diagnostic Code 5270.

The Board notes that the normal range of motion for the ankle 
is 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  The February 2005 VA examination report noted that 
range of motion for the left ankle was 10 degrees of 
dorsiflexion and 25 degrees of plantar flexion.  Thus, the 
Board finds that the evidence shows marked limitation of 
dorsiflexion.  Under Diagnostic Code 5271, this warrants a 20 
percent rating, which is the schedular maximum under 
Diagnostic Code 5271 for limitation of motion of the ankle.  
In such an instance, where "the appellant is already 
receiving the maximum disability rating" for limitation of 
motion, consideration of the provisions of DeLuca v. Brown, 8 
Vet. App. 202 (1995) (functional impairment due to pain must 
be equated to loss of motion) is not required. Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-97 
(Dec. 12, 1997).

IV.  Extraschedular Ratings

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's left knee or left ankle 
disorders alone have caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of regular schedular standards at 
this time.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. 
at 227.


ORDER

Entitlement to an increased initial rating for osteoarthritis 
of the left knee, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to a rating of 20 percent for osteoarthritis of 
the left ankle, residuals of a simple fracture of the shaft 
of the left fibula, is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


